Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1-8, drawn to provisioning credit availability to a client of a bank, classified in class G06Q 40/025.
Claims 9-16, drawn to an electronic payments translator, classified in class G06Q 30/04.
Claims 17-20, drawn to transferring funds between a plurality of financial accounts, classified in class G06Q 20/0855.

Inventions I, II &  III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I, provisioning credit availability, has separate utility such as loan processing. Subcombination II has a separate utility such as purchase transactions. Subcombination III has a separate utility such as account balancing. 

These three subcombinations do not overlap in scope and are not obvious variants of each other. 

The first & second subcombinations do not overlap because they can exist independently of each other and they have separate structural elements. The first & third subcombinations do not overlap because they can exist independently of each other and they have separate structural elements.  The second & third subcombinations do not overlap because they can exist independently of each other and they have separate structural elements.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.

The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

A telephone call was made to Craig Cox (Reg. no 39,643)  on Feb. 4, 2022  to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAMON OBEID/Primary Examiner, Art Unit 3685